Citation Nr: 1111731	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  06-18 202	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for a left knee disability.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran and her sister


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1982 to January 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2005 and August 2007 rating decisions of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The June 2005 rating decision continued a 20 percent rating for left knee disability and the August 2007 decision denied TDIU.  In July 2009, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In October 2009 the case was remanded for additional development.    

In February 2011, the Board received an additional statement from the Veteran.  On review of the statement the Board finds that it is essentially cumulative argument and evidence.  The Veteran describes the functional impairment that results from her service-connected disabilities and reiterates that she is unemployable due to such.  Such impairment has been noted on examination (i.e. pain with bending, standing, lifting, turning; decreased mobility; the need to take breaks; and impairment in activities of daily living).  It is not in dispute that she has such impairment; therefore, the recently received correspondence is cumulative, and not pertinent, evidence.  Accordingly, a waiver of RO initial consideration is not required.  See Vogan v. Shinseki, 24 Vet. App. 159, 167 (2010); 38 C.F.R. § 20.1304 (2009).  


FINDINGS OF FACT

1. Prior to February 7, 2008 the Veteran's left knee disability was manifested by impairment no greater than range of motion of the left leg from 0 degrees extension to 40 degrees flexion, and no more than "slight" lateral instability. 

2. From February 7, 2008 to December 17, 2009 the Veteran's left knee disability was manifested by impairment no greater than range of motion of the left leg from 20 degrees extension to 60 degrees flexion; lateral instability and/or subluxation were not shown.  
3. From December 17, 2009 the Veteran's left knee disability is shown to have been manifested by impairment no greater than range of motion of the left leg from 5 degrees extension to 60 degrees flexion; lateral instability and/or subluxation are not shown.  

3. The Veteran's service-connected disabilities of left knee degenerative joint disease (DJD), rated 20 percent; reflex sympathetic dystrophy (RSD) of the left lower extremity, rated 20 percent; right knee DJD, rated 10 percent; and left knee scar, rated 10 percent, are rated 50 percent combined; they are not shown to be of such nature and severity as to preclude her from obtaining or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. Prior to February 7, 2008 and from December 17, 2009, a rating in excess of 20 percent is not warranted for the Veteran's left knee disability; a "staged" increased (to 30 percent, but no higher) rating is warranted for the left knee disability from February 7, 2008 to December 17, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5010-5003, 5256-5262 (2010).

2..  The schedular requirements for a TDIU rating are not met, and a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).      

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to their initial adjudication.  An August 2004 letter explained the evidence necessary to substantiate her claims, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  A September 2005 letter provided additional notice of what was required to substantiate her TDIU claim.  A December 2008 letter informed the Veteran of rating and effective date criteria.  An April 2009 supplemental statement of the case (SSOC) readjudicated the matters (curing any notice timing defect).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.

In October 2009, the case was remanded for the Veteran to be afforded a VA examination (for the left knee and employability) and for updated VA treatment records to be secured.  The Board finds there has been substantial compliance with its October 2009 remand instructions, as the Veteran was afforded a VA examination (the report of which has been associated with the claims file) and updated VA treatment records were secured.  The RO sought records from the Social Security Administration (SSA) and received a negative response (i.e. SSA had no medical file for the Veteran).  In July 2008 the RO made a formal finding of the unavailability of SSA medical records.  Further development in this regard is not necessary.  The Veteran's pertinent treatment records have been secured.  The RO arranged for examinations in August 2004, April 2007, February 2008, and December 2009.  The Veteran had alleged that the February 2008 examination was inadequate as X-ray or MRI studies were not conducted.  However, it is not in dispute that such testing would show degenerative changes in the knee; impairment of function was adequately described.   Notably, the December 2009 examiner expressed familiarity with the history of the Veteran's disabilities, and conducted a thorough examination of the Veteran, noting all findings necessary for proper determinations in the matters.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

B. Legal Criteria, Factual Background, and Analysis

	Left knee rating

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more of less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

Traumatic arthritis is rated as degenerative arthritis under Code 5003.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Codes 5010-5003.  

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.

Extension of a leg limited to 5 degrees or less warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71a, Plate II.

In addition, the rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 5257.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997). 

In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

An April 2004 VA orthopedic consultation report notes that the Veteran reported constant pain in her left knee.  She reported she could walk for 15 to 20 minutes and that her knee buckled without reason a few times per week.  She walked with a mild antalgic limp.  There was pain and crepitation on range of motion testing which revealed extension to 0 degrees and flexion to 115 degrees.  There was tenderness, pain, and clicking on patellar motion.  There was medial and lateral joint line tenderness with minimal laxity of the ACL (+1 anterior drawer sign) and a minimal amount of effusion.  The diagnosis was traumatic osteoarthritis of the left knee.     

An August 2004 VA outpatient treatment record notes that the Veteran complained of left lower extremity pain.  Range of motion of the left knee was extension to 0 degrees and flexion to 90 degrees.  Lachman's was negative and the knee was stable to varus/valgus stress.  The diagnosis was complex regional pain syndrome of the left thigh and leg.      

On August 2004 examination (on behalf of VA) the Veteran reported daily left knee pain in the patellar and popliteal area rated 9/10.  Her pain was aggravated by standing more than 10 or 15 minutes, climbing stairs, squatting, or kneeling.  Her left knee swelled if she sat for more than 20 minutes and the pain was worse in cold and rainy weather.  The Veteran's posture was normal but she walked with a crutch and limp due to the left knee.  Examination of the left knee did not reveal swelling.  Range of motion was 0 degrees extension to 90 degrees flexion with pain.  There was no fatigue, weakness, lack of endurance, or incoordination.  There was no ankylosis and Drawer's sign and McMurray testing were within normal limits.  There was no recurrent subluxation, locking, or joint effusion.  There was severe retropatellar crepitation on the left.  The diagnosis was DJD of the left knee and patellar chondromalacia.      

A September 2004 VA outpatient treatment record notes that the Veteran had pain on prolonged standing, ambulation, walking, and negotiating stairs with occasional buckling of the knee.  The assessment was severe left knee pain.  

A November 2004 VA outpatient treatment record notes that the Veteran had moderate degenerative arthritis of the knee and that the knee was fairly stable with use of a cane.  The diagnosis was moderate degenerative arthritis of the left knee with regional pain syndrome.  

On April 2007 examination (on behalf of VA) the Veteran reported constant pain, stiffness, giving way, lack of endurance, and locking in the knee.  The pain was characterized as aching, squeezing, burning, sharp, and throbbing, rated 7-9/10.  Her functional impairment was pain on walking and difficulty with household chores.  She had normal posture, but an antalgic gait requiring a cane.  Examination of the left knee revealed tenderness and crepitus without ankylosis.  Range of motion studies revealed left knee extension to 0 degrees and flexion to 100 degrees with pain.  Repetitive use, pain, weakness, and incoordination further limited flexion to 40 degrees.  Stability testing was negative.  The diagnosis was status post ACL repair of the left knee times two with DJD.  It was noted that the Veteran could not stand or walk for more than 15 minutes, and that sitting caused lower extremity edema.       

On February 7, 2008 examination (on behalf of VA) the Veteran reported constant and frequent pain (radiating to the left foot) with stiffness and swelling in the left knee.  The pain was described as an aching, burning, and swelling, rated 7/10, brought on by physical activity and relieved with rest or pain medication.  Her gait and posture were normal, and she did not use an ambulatory aid device.  Examination of the Veteran's left knee was normal without palpable tenderness, guarding of movement, fracture, deformity, edema, effusion, heat, redness, subluxation, locking pain, or ankylosis.  Range of motion studies revealed left knee flexion to 140 degrees with pain at 90 degrees and extension to 0 degrees with pain beginning at 20 degrees.  After repetitive motion range of motion was not further limited by pain, weakness, lack of endurance, or incoordination.  Examination of the anterior and posterior cruciate ligaments and medial and lateral collateral ligaments was normal.  The diagnosis was left knee DJD.  The examiner noted that the Veteran's condition moderately affected her ability to perform usual occupational and daily living activities.  

A January 2009 VA outpatient treatment record notes that the Veteran injured her knee in service and had chronic pain with standing, ambulation, and prolonged sitting.

At the July 2009 Travel Board hearing the Veteran testified that her knee buckled and gave out up to two times a day. 

On December 17, 2009 VA examination the Veteran reported that she was able to stand for 15 to 30 minutes and walk up to a quarter of a mile (she used a cane irregularly).  She had an antalgic gait.  Examination of the left knee revealed bony joint enlargement, effusion, tenderness, pain at rest, and guarding of movement, without crepitation.  Drawer test (for instability) was negative.  The examiner noted a mass behind the knee, subpatellar tenderness, and knee effusion.  Regarding the meniscus, it was not surgically absent but it was noted that there was evidence of a meniscus tear.  McMurray's was negative but the Veteran had a baker's cyst in the left popliteal area with bursal swelling around the anterior and posterior of the knee joint.  Range of motion studies revealed left knee extension limited by 5 degrees and flexion to 60 degrees with pain.  The examiner was unable to conduct repetitive testing as the Veteran said it was too painful.  The diagnosis was traumatic arthritis of the left knee post surgery.      

The Veteran injured her knee in service and a March 1999 rating decision granted service connection for the left knee disability rated 10 percent under Code 5010-5257, effective September 18, 1998.  A March 2003 rating decision increased the rating to 20 percent under the same code, effective November 28, 2001.  The instant claim for increase was received in June 2004; the June 2005 rating decision on appeal continued the 20 percent rating (but under Codes 5010-5260 for arthritis with limitation of flexion).    

The Veteran's left knee disability is manifested by X-ray-confirmed arthritis and may be rated under Codes 5257 (for recurrent subluxation or lateral instability), 5010-5003 (for arthritis with less than compensable limitation of motion), 5260 (for limitation of flexion), 5261 (for limitation of extension) or for combinations of Code 5257 and 5010-5003 or 5257 and 5260 and/or 5261.  As the disability is currently rated 20 percent, the focus is on the criteria that would provide for (at least) the next higher (30 percent) rating.  

As there is no evidence of pathology such as ankylosis, dislocated or removed semilunar cartilage, or tibia and fibula involvement, ratings under Codes 5256, 5258, 5259, and 5262 are not warranted, and the Board will look to the schedular criteria that will provide the Veteran with at least the next higher ratings.  

Prior to February 7, 2008 the Veteran's left knee disability was manifested by impairment no greater than range of motion of the left leg from 0 degrees extension to 40 degrees flexion with minimal laxity and a 1+ anterior drawer sign (which the Board finds to be "slight" lateral instability).  Thus, the highest rating the Veteran would warrant would be a combined 20 percent rating based on a formulation of 10 percent under Code 5260 (for limitation of flexion) and 10 percent under Code 5257 (for "slight" instability).  Accordingly, a rating in excess of 20 percent prior to February 7, 2008 is not warranted.  

On February 7, 2008 examination the Veteran's left knee extension was to 0 degrees with pain beginning at 20 degrees short of full extension.  Limitation of motion due to pain is nonetheless limitation of motion.  Consequently, it is reasonably shown that extension was limited by 20 degrees, warranting a 30 percent rating from the date of the February 2008 examination.  

On December 17, 2009 VA examination left knee extension was limited by 5 degrees.  Notably, since the date of that examination it is not shown that the left knee disability has been manifested by lateral instability or subluxation or compensable limitation of flexion (at worst flexion was limited to 60 degrees).  Accordingly, from December 17, 2009 a rating in excess of 20 percent has no longer been warranted.  

In summary, the Veteran's left knee disability warrants a "staged" increased rating of 30 percent (but no higher) from February 7, 2008 to December 17, 2009; ratings in excess of 20 percent prior to February 7, 2008, or since December 17, 2009 are not warranted.   

The Board has also considered whether referral for extraschedular consideration is warranted.  There is no objective evidence or allegation in the record of symptoms of and/or impairment due to the left knee disability that are not encompassed by the rating assigned.  The functional impairment shown (decreased range of motion with pain, clicking, and crepitation and slight instability) is encompassed by the criteria for the schedular rating assigned.  See 38 C.F.R. § 4.71a Codes 5010-5003, 5257, 5260, and 5261.  Therefore, those criteria are not inadequate.  Accordingly, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

	TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with her education and occupational experience, by reason of her service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).

For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

For a Veteran to prevail on a total rating claim, the record must reflect some factor which takes their case outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough; the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether they can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose, 4 Vet App. at 363.

Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose, 4 Vet. App. at 363.  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on their ability to function.

The Veteran's service-connected disabilities are left knee DJD, rated 20 percent; RSD of the left lower extremity, rated 20 percent; right knee DJD, rated 10 percent; and left knee scar, rated 10 percent, for a combined rating of 50 percent. Accordingly, the above-outlined schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not met.  

Accordingly, the analysis progresses to consideration of 38 C.F.R. § 4.16(b), and a determination as to whether referral for extraschedular consideration is warranted, i.e., the Board must determine whether the Veteran is unemployable due to her service-connected disabilities regardless of their rating.  38 C.F.R. § 4.16(b) provides that it is established VA policy that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled."  However, in these cases, in order for the Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some circumstance which places the claimant in a different position from other Veterans with the same rating.

A June 2004 letter from P.B. notes that the Veteran had not been able to maintain her job and that her injury had not only affected her ability to work but her normality.  

A June 2004 letter from E.E. notes that the Veteran was unable to maintain a job due to pain and stiffness.  

On December 2007 VA functional capacity evaluation the Veteran reported severe pain in the lower extremities with minimal activity.  The provider noted that the Veteran would be unable to fulfill the requirements of a full or part-time job without significant accommodation but that she was able to sit for 15 to 20 minutes without positional change and would be limited to the sedentary work level or below.  She summarized that a self-paced employment position was reasonable.  

A March 2008 SSA letter notes that the Veteran was shown to have arthritis in the knees causing difficulty standing and walking for very long, but that she did not have difficulty performing activities from a sitting position.  It noted that the Veteran's condition kept her from doing the type of work she had done in the past but would not keep her from doing less demanding work.    

In January 2009 the Veteran reported that her primary care provider Dr. R.K. informed her that she was "unable to work due to my medical conditions."

On December 2009 VA examination the Veteran's usual occupation was noted to be at UPS and Walmart.  She had been unemployed for 2 to 5 years.  The examiner noted that the Veteran was able to walk approximately one quarter of a mile with a forearm crutch.  She had limitation of flexion of both knees with complaints of pain with a hand held over her body (which she related to RSD).  The examiner noted that 45 minutes later he was able to palpate most joints without signs of severe pain.  He noted positive heal-toe walking for swaying and stumbling, but that the Veteran was stable with a cane.  He summarized that while the Veteran would require accommodation of her disabling conditions (to include raising her left leg while sitting and allow for standing every 30 minutes), these conditions would not preclude her employment.  He noted that feasible options included: typist/transcriptionist, receptionist, ward clerk in a hospital, book keeping, tollbooth coin collector, telemarketing, telephone operator, some manufacturing (with sitting), and medical coding.  He noted that any position that could be virtual, so that the Veteran could work from home, would be ideal.  

A February 2010 VA outpatient treatment record (mental health) notes that the Veteran was "unemployed due to pain."  

Here, the RO has determined that the factors warranting referral for extraschedular consideration are not shown.  The Board agrees that the evidence fails to show that the service-connected disabilities are exceptional or unusual.  The record does not show frequent periods of hospitalizations for her service-connected disabilities; furthermore, the factual evidence does not support a finding that the Veteran is demonstrably unable to obtain or maintain employment due to her service-connected disabilities.  While the evidence (including her lay statements) indicates that the Veteran has difficulty with stairs, walking and standing for prolonged periods, and carrying heavy items, the December 2007 provider noted that the Veteran could work in a self-paced sedentary capacity with accommodation and the December 2009 examiner noted various employment settings that the Veteran could work in with accommodation (specifically elevating her leg while seated and alternating between seated and standing positions periodically).  While she stated that her VA physician informed her that she was unable to work due to her medical conditions, such a statement does not support a finding that the Veteran is unemployable due to her service-connected disabilities alone.  

In summary, the evidence does not show that the Veteran's service-connected disabilities, alone, render her incapable of participating in any regular employment (and in particular employment of a sedentary nature).  Notably, her service connected disabilities are confined to the lower extremities.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due to her service-connected disabilities.  Hence, her claim for TDIU must be denied.


ORDER

A "staged" increased (to 30 percent) rating is granted for the Veteran's left knee disability for the period from February 7, 2008 to December 17, 2009, subject to the regulations governing the payment of monetary awards; ratings in excess of 20 percent prior to February 7, 2008 and/or from December 17, 2009 are denied.

A TDIU rating is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


